Exhibit 10.7
ESCROW AGREEMENT


This Escrow Agreement, dated as of May 25, 2010 (the "Effective Date"), by and
between GENESIS SOLAR CORPORATION, a Colorado corporation ("Buyer"), and GENESIS
ENERGY INVESTMENT PLC, an Hungarian entity operating as a public company whose
common stock is traded on the Budapest Stock Exchange ("Seller"), and Oppenheim
Law Firm, as escrow agent ("Escrow Agent").


This is the Escrow Agreement referred to in the Amended and Restated Stock
Purchase Agreement dated May 12, 2010 (the "Purchase Agreement") among Buyer and
Seller. Capitalized terms used in this agreement without definition shall have
the respective meanings given to them in the Purchase Agreement.


The parties, intending to be legally bound, hereby agree as follows:


 
1.
ESTABLISHMENT OF ESCROW



 
a.
Except as otherwise set forth below, upon the Buyer’s and Escrow Agent’s
signature to this Agreement and delivery thereof to the other party (with a copy
to the Seller), Buyer is depositing with Escrow Agent the following (and by
executing and delivering this Agreement the Escrow Agent hereby acknowledges
receipt thereof), and each of the following will be given to the Escrow Agent
either by bank transfer to his Trust account with Valartis Bank AG, Bendern,
Liechtenstein or in a sealed envelope marked with reference to the paragraph
((a)(_), that is, (a)(i), (a)(ii), etc.):

 

 
i.
A certificate representing 8,950,000 shares of the Buyer’s common stock, which
certificate bears a restrictive legend;         

 
 
ii.
One or more certificates representing a total of 4,809,600 shares of the Buyer’s
common stock, which certificate(s) bear(s) a restrictive legend;



 
iii.
A certificate representing 25,000 shares of the Buyer’s common stock, which
certificate bears a restrictive legend;



 
iv.
A certificate representing 25,000 shares of the Buyer’s common stock, which
certificate bears a restrictive legend;



 
v.
A certificate representing 336,493 shares of the Buyer’s common stock, which
certificate bears a restrictive legend;



 
vi.
[Reserved] ;

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
vii.
Buyer’s signature to the Non-Competition Agreement(s) (as that term is defined
in the Purchase Agreement), although the parties have agreed and hereby
acknowledge that such document(s) may be deposited into escrow after the
establishment of the escrow;



 
viii.
A certificate executed by Buyer as required by Section 2.4(b)(ii) of the
Purchase Agreement; and



 
ix.
Such other documents as the Buyer and Seller may determine appropriate.



 
b.
Except as otherwise set forth below upon the Seller’s and Escrow Agent’s
signature to this Agreement and delivery thereof to the other party (with a copy
to the Buyer), Seller is depositing with Escrow Agent the following (and by
executing and delivering this Agreement the Escrow Agent hereby acknowledges
receipt thereof), and each of the following will be given to the Escrow Agent in
a sealed envelope marked with reference to the paragraph ((b)(_), that is,
(b)(i), (b)(ii), etc.):

 


 
i.
One or more certificates (or other evidence of ownership) representing all of
the issued and outstanding shares of capital stock of GSE (the “GSE Shares”),
and accompanied by such other document(s) as are necessary to assign or transfer
ownership of the GSE Shares to Buyer although such document(s) shall be executed
by the Seller, Buyer and any other necessary parties before the appropriate
notary public or licensed official, immediately prior to, or concurrent with,
their release from escrow;         

 
 
ii.
One or more certificates (or other evidence of ownership) representing all of
the issued and outstanding shares of capital stock of GSH (the “GSH Shares”),
duly endorsed (or accompanied by duly executed stock powers or other appropriate
assignment document(s));



 
iii.
One or more certificates (or other evidence of ownership) representing all of
the issued and outstanding shares of capital stock of GSS (the “GSS Shares”),
duly endorsed (or accompanied by duly executed stock powers or other appropriate
assignment document(s)).



 
iv.
Properly executed deeds or other instruments that will result in the assignment
of the GEI Know-How, although the parties have agreed and hereby acknowledge
that such deeds or instruments may be deposited into escrow after the
establishment of the escrow;



 
v.
[Reserved] ;



 
vi.
Seller’s signature to the Non-Competition Agreement(s) (as that term is defined
in the Purchase Agreement), although the parties have agreed and hereby
acknowledge that such document(s) may be deposited into escrow after the
establishment of the escrow;

 
 
 
2

--------------------------------------------------------------------------------

 

 
 
vii.
Releases in the form of Exhibit 2.4(a)(iii) to the Purchase Agreement executed
by Seller (“Seller’s Releases”);



 
viii.
A certificate executed by Seller as required by Section 2.4(a)(vi) of the
Purchase Agreement; and



 
ix.
Such other documents as the Buyer and Seller may determine appropriate.



 
c.
The documents in sealed envelopes as described in Sections 1(a) and 1(b), above,
are collectively referred to here in as the “Escrow Property.”



 
d.
In issuing the shares of Buyer’s common stock described in paragraphs 1(a)(i),
1(a)(ii), 1(a)(iii), 1(a)(iv), and 1(a)(v) (collectively the “Buyer’s Shares”),
the Buyer will instruct its transfer agent to use the address of the Escrow
Agent as the address of the Seller (in whose name the Buyer’s Shares will be
issued).  Following delivery of any portion of the Buyer’s Shares after the
Notification, the Seller may contact the Buyer’s transfer agent to change the
address on the transfer agent’s records and to make such other changes as may be
appropriate.



 
e.
As further described in Section 2.2(c) of the Purchase Agreement, the Seller
shall only be entitled to all or a portion of the Buyer’s Shares represented by
the certificate described herein in paragraph 1(a)(ii) (referred to herein as
the “Contingent Shares”) based on the amount of Seller Invested Funds as
determined pursuant to Section 2.2(c) of the Purchase Agreement.  If Seller is
entitled to less than all of the Contingent Shares at the time envelope (b)(i)
is to be released to Buyer, then Buyer shall instruct the Escrow Agent to return
the certificate to the Buyer or its designee and Buyer will cause a new stock
certificate representing the adjusted number of Contingent Shares to be
delivered to the Escrow Agent or delivered directly to the Seller.



 
f.
Should a distribution or dividend of any form be paid or distributed with
respect to the Buyer’s Shares or with respect to the GSE Shares, the GSS Shares,
or the GSH Shares during the term of this Agreement, such distributions will
become Escrow Property, attributable to the shares with respect to which such
distribution or dividend has been paid and will (for the purposes of this
Agreement) be considered held by the Escrow Agent in the same envelope as the
shares with respect to which the distribution or dividend was paid, and will be
disbursed by the Escrow Agent as the envelope is disbursed.  Neither Buyer nor
Seller shall have any right or claim to any distribution declared or paid on the
any of the shares unless and until the envelope containing such shares is
delivered to Buyer or Seller in accordance with this Agreement.



 
2.
ESCROW AGENT ACCEPTANCE.  Escrow Agent hereby agrees to act as escrow agent and
to hold, safeguard and disburse the Escrow Property pursuant to the terms and
conditions hereof.

 
 
 
3

--------------------------------------------------------------------------------

 
 

 
 
3.
TERM OF ESCROW.  The escrow period shall begin on the date hereof and shall
automatically terminate on December 31, 2010 unless otherwise agreed by the
parties (the “Termination Date”).  Alternatively, this Agreement shall terminate
in its entirety when the entirety of the Escrow Property is released by the
Escrow Agent as provided in Section 4 below.  If on December 31, 2010, any of
the Escrow Property remains in escrow and the Parties with the consent of the
Escrow Agent have not agreed to extend this Agreement the Escrow Agent shall
return all envelopes marked (a)(_) to the Buyer and all envelopes marked (b)(_)
to the Seller.





 
4.
DISBURSEMENT FROM ESCROW.  Subject to the terms and conditions of this Escrow
Agreement (including the Release Condition set forth in Section 6 hereof), the
Buyer or its assignee may, prior to the Termination Date, instruct the Escrow
Agent to release the Escrow Property, as follows, pursuant to a Notification
meeting the requirements of Section 5, below:



 
a.
If Buyer or its assignee instructs the Escrow Agent to deliver envelope (b)(i)
to the Buyer, the Escrow Agent shall also deliver:

 
 
i.
Envelopes (b)(vi), (b)(vii), (b)(viii) and (b)(ix) to Buyer or its assignee as
instructed in the Notification; and                           



 
ii.
Envelopes (a)(i), (a)(vii), (a)(viii), and (a)(ix) to Seller.



 
b.
If Buyer or its assignee instructs the Escrow Agent to deliver envelope (b)(ii)
to the Buyer, the Escrow Agent shall also deliver (to the extent not delivered
pursuant to Paragraph 4(a)):

 
 
i.
Envelopes (b)(vi), (b)(vii), (b)(viii) and (b)(ix) to Buyer or its assignee as
instructed in the Notification; and                          

 
 
ii.
Envelopes (a)(iii), (a)(iv), (a)(vii), (a)(viii), and (a)(ix) to Seller.



 
c.
If Buyer or its assignee instructs the Escrow Agent to deliver envelope (b)(iii)
to the Buyer, the Escrow Agent shall also deliver (to the extent not delivered
pursuant to Paragraph 4(a) or Paragraph 4(b)):

 

 
i.
Envelopes (b)(vi), (b)(vii), (b)(viii) and (b)(ix) to Buyer or its assignee as
instructed in the Notification; and                                     

 
 
ii.
Envelopes (a)(iv), (a)(vii), (a)(viii), and (a)(ix) to Seller.



 
d.
If Buyer or its assignee instructs the Escrow Agent to deliver envelope (b)(iv)
to the Buyer, the Escrow Agent shall also deliver (to the extent not delivered
pursuant to Paragraph 4(a) or Paragraph 4(b) or Paragraph 4(c)):

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
i.
Envelopes (b)(vi), (b)(vii), (b)(viii) and (b)(ix) to Buyer or its assignee as
instructed in the Notification; and               

 
 
ii.
Envelopes (a)(v), (a)(vii), (a)(viii), and (a)(ix) to Seller.



 
e.
At the time that Buyer or its assignee instructs the Escrow Agent to deliver
envelope (b)(i) to the Buyer it shall also instruct the Escrow Agent to either:

 
i.
Deliver envelope (a)(ii) to the Seller;
or                                                 

 
 
ii.
Return envelope (a)(ii) to the Buyer or its designee so that Buyer will cause
the certificate representing that portion of the Contingent Shares to be
cancelled and a new certificate representing the adjusted number of Contingent
Shares to be issued and delivered to Seller; or

 
iii.
Return envelope (a)(ii) to the Buyer or its designee so that the Contingent
Shares may be cancelled.



 
5.
NOTIFICATION.



 
a.
The Notification required under Section 4, above, may be given by the Buyer or
its assignee to the Escrow Agent up to three times prior to the Termination
Date, must be in writing, must be signed by the President of the Buyer or its
assignee, and must state at least the following:

 
 
i.
If the Buyer has assigned the right to give the Notification as to all or any
part of the transaction contemplated hereby, the Notification must name and
provide an address and other contact information for the assignee, it must
describe the part of the transaction being assigned, and it must include a copy
of the notarized document by which the assignment was
made;                          

 
 
ii.
The envelopes (any or all of (b)(i), (b)(ii), (b)(iii) or (b)(iv)) to be given
to Buyer or its assignee;



 
iii.
The delivery date for such envelopes (which must be a date not less than ten
days after the Notification is received by the Escrow Agent);



 
iv.
The location for delivery to Buyer or (if applicable) its assignee and the means
(commercial courier, messenger, or other) by which delivery to Buyer or its
assignee is to be accomplished; and



 
v.
A representation that the Buyer or (if applicable) its assignee has provided a
copy of the Notification by electronic means or by hand delivery to the Seller
not later than the time the Buyer or its assignee provided the Notification to
the Escrow Agent.

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
 
vi.
To the extent that the Notification provides that envelopes described in
Paragraphs (b)(i), (b)(ii), (b)(iii) or (b)(iv) are not to be given to Buyer,
the Escrow Agent will return such envelopes to Seller.



 
1.
If envelope (b)(i) is returned to Seller, the Escrow Agent will return envelopes
(a)(i) and (a)(ii) to Buyer;



 
2.
If envelope (b)(ii) is returned to Seller, the Escrow Agent will return envelope
(a)(iii) to Buyer;



 
3.
If envelope (b)(iii) is returned to Seller, the Escrow Agent will return
envelope (a)(iv) to Buyer; and



 
4.
If envelope (b)(iv) is returned to Seller, the Escrow Agent will return envelope
(a)(v) to Buyer.



 
b.
After receipt of the Notification, the Seller may either:

 
 
i.
Protest the Notification and the delivery of any documents to Buyer (which
protest must be in writing, must be delivered to Buyer no later than the time it
is delivered to the Escrow Agent, must state with specificity the grounds for
the Seller’s protest, and which must advise the Buyer that the Seller has
invoked the dispute resolution provisions of the Purchase Agreement);
or                                     

 
 
ii.
Provide the Escrow Agent notification as to the location for delivery to Seller
and the means (commercial courier, messenger, or other) by which delivery to
Seller is to be accomplished.



 
c.
If the Escrow Agent receives the response from Seller contemplated by Paragraph
5(b)(i) (the protest), the Escrow Agent will not make any delivery of any of the
Envelopes until the Escrow Agent receives a Notification signed by both Buyer
and Seller or, if sooner, the Termination Date.  If the Escrow Agent receives
the response from Seller contemplated by Paragraph 5(b)(ii) (the Seller’s
notification), the Escrow Agent may immediately thereafter make the deliveries
as contemplated by the Notification and by the Seller’s notification.



 
6.
RELEASE CONDITION.    None of the Escrow Property deposited by the Buyer and
described in Section 1(a) above shall be disbursed to the Seller by the Escrow
Agent, and none of the Escrow Property deposited by the Seller described in
Section 1(b) above shall be disbursed to the Buyer by the Escrow Agent, unless
and until the Buyer or its assignee notifies the Escrow Agent that the Buyer has
received the funding described in the Share Purchase Agreement (the “SPA”) dated
March 24, 2010 between the Buyer and Vital Source, SA as it may be modified by
the parties, or receives funding from an alternative source in an amount
comparable to that described in the SPA.

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
 
7.
VOTING OF THE BUYER SHARES AND/OR THE SELLER SHARES.



 
a.
During the period that any of the Buyer Shares are held by the Escrow Agent, and
only with respect to that number of Buyer Shares then held by the Escrow Agent,
the Seller hereby irrevocably grants to the President of Buyer its proxy and
appoints the President of the Buyer as Seller’s attorney-in-fact (with full
power of substitution), for and in the name, place and stead of the Seller to
cast its vote or cause to be voted, the Buyer Shares, or grant a consent or
approval in respect of such Buyer Shares, at every annual, special or other
meeting of the shareholders of the Buyer, and at any adjournment or adjournments
thereof, or pursuant to any consent in lieu of a meeting or otherwise at which
the Buyer’s Shares would be entitled to vote; provided, however, that the
foregoing grant of proxy shall terminate immediately upon termination of this
Agreement in accordance with its terms.  The Seller specifically recognizes and
agrees that this grant of proxy is coupled with an interest, being its interest
in the transaction described in the Purchase Agreement and its interest in this
Agreement.



 
b.
During the period that any of the GSE Shares, the GSH Shares, or the GSS Shares
(collectively the “Seller’s Shares”) are held by the Escrow Agent, and only with
respect to the Seller’s Shares then held by the Escrow Agent, the Buyer hereby
irrevocably grants to the Chairman of the Seller its proxy and appoints the
Chairman of the Seller as Buyer’s attorney-in-fact (with full power of
substitution), for and in the name, place and stead of the Buyer to cast its
vote or cause to be voted, the Seller Shares, or grant a consent or approval in
respect of such Seller Shares, at every annual, special or other meeting of the
shareholders of the Seller, and at any adjournment or adjournments thereof, or
pursuant to any consent in lieu of a meeting or otherwise at which the Sellers
Shares would be entitled to vote; provided, however, that the foregoing grant of
proxy shall terminate immediately upon termination of this Agreement in
accordance with its terms.  The Buyer specifically recognizes and agrees that
this grant of proxy is coupled with an interest, being its interest in the
transaction described in the Purchase Agreement and its interest in this
Agreement.



 
8.
DUTIES OF ESCROW AGENT



 
a.
Escrow Agent shall not be under any duty to give the Escrow Property held by it
hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest any funds held hereunder except as directed in
this Agreement.



 
b.
Escrow Agent shall not be liable, except for its own gross negligence or willful
misconduct and, except with respect to claims based upon such gross negligence
or willful misconduct that are successfully asserted against Escrow Agent, the
other parties hereto shall jointly and severally indemnify and hold harmless
Escrow Agent (and any success or Escrow Agent) from and against any and all
losses, liabilities, claims, actions, damages and expenses, including reasonable
attorneys' fees and disbursements, arising out of and in connection with this
Agreement.

 
 
 
 
7

--------------------------------------------------------------------------------

 

 
 
c.
Escrow Agent shall be entitled to rely upon any order, judgment, certification,
demand, notice, instrument or other writing delivered to it hereunder without
being required to determine the authenticity or the correctness of any fact
stated therein or the propriety or validity of the service thereof. Escrow Agent
may act in reliance upon any instrument or signature believed by it to be
genuine and may assume that the person purporting to give receipt or advice or
make any statement or execute any document in connection with the provisions
hereof has been duly authorized to do so. Escrow Agent may conclusively presume
that the undersigned representative of any party hereto which is an entity other
than a natural person has full power and authority to instruct Escrow Agent on
behalf of that party unless written notice to the contrary is delivered to
Escrow Agent.



 
d.
Escrow Agent may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
or omitted by it in good faith in accordance with such advice.



 
e.
Escrow Agent makes no representation as to the validity, value, genuineness or
the collectability of any security or other document or instrument held by or
delivered to it.



 
f.
Escrow Agent shall not be called upon to advise any party as to the wisdom in
selling or retaining or taking or refraining from any action with respect to any
securities, document or agreement deposited hereunder.



 
g.
Escrow Agent (and any successor Escrow Agent) may at any time resign as such by
delivering the Escrow Property to any successor Escrow Agent jointly designated
by the other parties hereto in writing, or to any court of competent
jurisdiction, whereupon Escrow Agent shall be discharged of and from any and all
further obligations arising in connection with this Agreement. The resignation
of Escrow Agent will take effect on the earlier of (a) the appointment of a
successor (including a court of competent jurisdiction) or (b) the day which is
30 days after the date of delivery of its written notice of resignation to the
other parties hereto. If at that time Escrow Agent has not received a
designation of a successor Escrow Agent, Escrow Agent's sole responsibility
after that time shall be to retain and safeguard the Escrow Property until
receipt of a designation of successor Escrow Agent or a joint written
disposition instruction by the other parties hereto or a final non-appealable
order of a court of competent jurisdiction.



 
h.
Except for the instructions to be delivered by the as set forth in Section 3
hereof, the Escrow Agent is hereby expressly authorized and directed to
disregard any and all notices or warnings given by any of the parties hereto, or
by any other person or corporation, excepting only orders or process of court,
and is hereby expressly authorized to comply with and obey any and all orders,
judgments or decrees of any court, and in case the said Escrow Agent obeys or
complies with any such order, judgment or decree of any court, it shall not be
liable to any of the parties hereto or any other person, firm or corporation by
reason of such compliance, notwithstanding any such order, judgment or decree be
subsequently reversed, modified, annulled, set aside or vacated, or found to
have been entered without jurisdiction.

 
 
 
 
8

--------------------------------------------------------------------------------

 

 
 
i.
Buyer and Sellers shall pay Escrow Agent compensation (as payment in full) for
the services to be rendered by Escrow Agent hereunder on a time-spent-basis
(‘billing on the clock’) and agree to reimburse Escrow Agent for all reasonable
expenses, disbursements and advances incurred or made by Escrow Agent in
performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel). Any such compensation and reimbursement to which
Escrow Agent is entitled shall be borne 50% by Buyer and 50% by Seller. Any fees
or expenses of Escrow Agent or its counsel that are not paid as provided for
herein may be taken from any property held by Escrow Agent hereunder.



 
j.
No printed or other matter in any language (including, without
limitation,  prospectuses, notices, reports and promotional material) that
mentions Escrow Agent's name or the rights, powers, or duties of Escrow Agent
shall be issued by the other parties hereto or on such parties' behalf unless
Escrow Agent shall first have given its specific written consent thereto.



 
k.
The other parties hereto authorize Escrow Agent, for any securities held
hereunder, to use the services of any United States central securities
depository it reasonably deems appropriate, including, without limitation, the
Depositary Trust Company and the Federal Reserve Book Entry System.



 
9.
LIMITED RESPONSIBILITY.  This Agreement expressly sets forth all the duties of
Escrow Agent with respect to any and all matters pertinent hereto. No implied
duties or obligations shall be read into this agreement against Escrow Agent.
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Agreement.



 
10.
NOTICES.  All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by telecopier
(with written confirmation of receipt) provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Escrow Agent:
OPPENHEIM LAW FIRM


12 Károlyi Mihály utca
1053 Budapest, Hungary
Attention:  Dr. Jozsef Bulcsu Fenyvesi
Facsimile No.: +36-1486-2201


Seller:
GENESIS ENERGY INVESTMENT, PLC
Szent Istvan Krt. 18
H-1137 Budapest, Hungary
Attention: Edward Mier-Jedrzejowicz, Chairman of the Board
Facsimile No.: 00-36-1-452-1701


Buyer:
GENESIS SOLAR CORPORATION
4600 South Ulster Street, Suite 800
Denver, CO 80237
Attention:  David W. Brenman, President
Facsimile No.: 303-796-2777


with a copy to:
Burns, Figa & Will, P.C.
Suite 1000, 6400 South Fiddler’s Green Circle
Greenwood Village, CO 80112
Attention:  Herrick K. Lidstone, Jr., Esq.
Facsimile No.: 303-796-2777


 
11.
JURISDICTION; SERVICE OF PROCESS.  Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the State of Colorado,
County of Arapahoe, or, if it has or can acquire jurisdiction, in the United
States District Court for the District of Colorado, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.



 
12.
COUNTERPARTS.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original and all of which, when taken together,
will be deemed to constitute one and the same.



 
13.
SECTION HEADINGS.  The headings of sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation.



 
14.
WAIVER.  The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising
out  of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 
 
 
10

--------------------------------------------------------------------------------

 
 

 
 
15.
EXCLUSIVE AGREEMENT AND MODIFICATION.  This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter; provided, however, that the Purchase Agreement
continues in full force and effect. This Agreement may not be amended except by
a written agreement executed by the Buyer, the Seller and the Escrow Agent.



 
16.
GOVERNING LAW.  This Agreement shall be governed by the laws of the State of
Colorado, without regard to conflicts of law principles.



 
17.
FURTHER ASSURANCES.  The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement.



 
18.
MUTUAL REPRESENTATIONS. The Parties each make the following representations and
warranties to the other as of the date of this Agreement:



 
a.
It has the full right, power, and authority to enter into, perform, and observe
the terms of this Agreement and all action on its part for the execution and
delivery of this Agreement has been or will be duly and effectively taken.



 
b.
Neither the execution of this Agreement, nor the fulfillment of or the
compliance with the terms and conditions, or provisions or, or constitute an
event of default under, any agreement, instrument, indenture, or any judgment,
order, or decree, nor shall it conflict with or constitute a violation of any
obligation or duty imposed by law, that would have a material adverse effect on
the ability of the party to perform its obligations as required herein.

 
 
 
 
11

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.




Buyer
GENESIS SOLAR CORPORATION
 
 
By:    /s/    David Brenman
      David W. Brenman, President
 
 
Escrow Agent
OPPENHEIM LAW FIRM
 
 
By:    /s/    Zsolt Cseledi
 Dr. Zsolt Cseledi, Partner
 

 
Seller:
GENESIS ENERGY INVESTMENT, PLC


By:
/s/    Matarits Tamas
Matarits Tamas
/s/ Herald Janssen
Herald A.M.A. Janssen
Member the Management Board
Member of the Management Board
Genesis Energy Investment Public Limited Company







 
12

--------------------------------------------------------------------------------

 